Title: To George Washington from Georg F. Wehrs, 25 January 1793
From: Wehrs, Georg F.
To: Washington, George



Sir,
Hannover [electorate of Hanover] Jan. 25th 1793.

With rapture of Joy I embrace an Opportunity of addressing a few Lines to the greatest Man of Our age; to the father of his

Country, to the most worthy & most amiable friend to Humanity, whom long ago the silent sentiments of my heart most respectfully revered.
Mr Koenig, a Native of this City, now a merchant residing at Baltimore, having, during his stay in this place, requested of me a Draught of an advantageous Threshing-machine for Your Excellency, I, without losing a moment endeavoured by every Exertion in my Power to procure him Draughts, Models and explanatory Information of the best Threshing Machines hitherto known, in order to satisfy Your Excellency’s Pleasure, when Mr Koenig, contrary to my Expectations departed without taking those Materials collected with him. Therefore I now am waiting for Your Excellency’s Orders, to what Place I am to send the same. Meanwhile I crave th[e] Liberty, hereby to enumerate the most valuable Publications, in which machines of that Kind are described with Copperplates and Prints representing them annexed, humbly demanding, whether at all or which of Them I shall transmit along with the above mentioned Draughts &c.
Of Machines of that kind

1) L’Art de battre les grain⟨s⟩; piler, moudre et mouler les grains avec des nouveller machines Paris, 1769, folo.
2) Schreber’s late Writings on general Oeconomy Vol. V. page 341. (in germ. Lang:)

Of the  Grains by horses and cattle:

a) Goguet in the Origin of Laws, Arts and Manufactures Vol: 1, page 93. (in germ. L:)
b) Paulsen Treatise on the Agriculture of the Oriental Nations, Helmstaedt 1748 (in germ. L:)

Of Threshing Grains by carts:

1) Transactions of the Swedish Academy; Vol. 13, page 52. (in Germ, lang:)
2) Schoettingii Antiquitates Triturae Dordrecht 1727 8 vo. (in latin Lang:)

Of Threshing-waggons and Sleighs:

1) Transactions of the Swedish Academy Vol: 16. page 270—Vol: 23. pag. 220, Vol: 21. page 236.
2) Niebuehr’s Travels, Vol. 1. page 151.

Of Threshing-Mills:

a) Oeconomical Informations Vol. 7. pag. 267.
b) Breslavian History of Nature & Arts, 1724.

c) The Leipzig Oeconomical Collections Vol. 1. pag. 151. 1781. Vol. 3. pag: 523. 801.
d). Fisher’s Livonian Oeconomical Guide, pag: 62.

Besides the above I have on hand several most simpl⟨i⟩fied Draughts of Threshing Machines, they make use of in this Country with great Success, which I, on demand Shall communicate of all my heart.
The study of rural Oeconomy, Manufactures &c. was at all Times my favourite Branch. My litterary publications and Discoveries in that Province having been as fortunate as to meet with a favourable Reception by the Public, I in consequence was admitted a Member of most of the Oeconomical Societies in Europe, with which I am by uninterrupted Correspondence I am intimately connected.
Your excellency being appointed President of that illustrious Society for promoting Agriculture, Arts, Manufactures, Commerce, and sciences I should think myself extremely happy, if by Your Excellency’s kind Interference, I might be put in a situation, to exert, what Small Abilities I possess, in behalf of that useful Society, by being chosen a member of Them and acquiring thereby the Prerogative of entering into Correspondence with the Same either in English, French or German Language. Indeed I Should consider it as the most glorious Event of my Life, to be favoured, by Your Excellency’s Interposition with a Diploma as a member of that Society with a Copy of their fundamental Laws, Constitution and of the Premium-Medaillon held out by them to distinguished merit.
Then I might venture to present the Society with my litterary Performances published heretofore, to wit:

1). a Treatise on manufacturing paper and Improvements respecting the same
2) A Pamphlet on the Culture of Silk.
3) my Publications on Oeconomy & other Matters relative thereto.

Anticipating Your favours I here inclose a Small Treatise on the Preparation of Superfine wool for manufacturing fine cloth and other sorts of stuffs, I am the Author of, and according to the Plan and regulations thereof two Manufactures have been established at St. Petersburg in Russia. At the Same time I might transmit different Samples of Superfine Flax, and Hempwool

prepared as abovesaid accompanied with Specimen’s of Dimities manufactured therefrom; I have the honor to remain in Devotion & Respect Your Excellency’s most humble servt

George Fk [W]ehrsCounsellor.

